Title: Thomas Boylston Adams to William Cranch, [after 15] December 1792
From: Adams, Thomas Boylston
To: Cranch, William


My dear William
Philadelphia [post 15] Decr: [1792]
I have for some time past had it in contemplation to take my pen & devote its impressions to your service, but that noted thief, Procrastination must answer for my negligence, & supply an excuse where I have not the hardiness to offer one. It often happens that the best friendships have the fewest documents to prove their existence; as a well-kindled fire, such an one as now warms your addresser, needs least fuel to keep it alive. But after all, there may be at least some shew of reason, in a friendly enquiry now & then; this shall excuse me for withdrawing your attention from more important pursuits for the simple purpose of acquainting your friend T, B, A—with the minute History of your fire-side in those Nothern Regions upon the Banks of Merrimack. Ay, but you must tell me more too; and yet I think you need not, for I do’nt confine you to one, two, or three particular circles, but let your statement be coextensive with your acquaintance; particularise only, where particulars may be worth relating. Here sure is latitude enough; to make you still more free, write me what you please, and it will follow, as my heart unto my hand, you cant displease me.
Shall we together range the Trackless Wilderness where war & havock rage, to find some dire calamity, or among the cultured fields of civilized man seek for some object, whereon we may descant? Or shall the agonizing groans of fast expiring Despotism in convulsed Europe call forth our hearty congratulations? It seems as if the anxious struggles of our Tranatlantic bretheren must terminate in good— The means we must deplore—the ends, tho’ yet unknown, ca’nt fail of being glorious. We have various accounts indirectly from several ports in Europe of the flight of Brunswick with his whole Army, that is, so much of it as has escaped famine, disease & Captivity; the story has been repeatedly circulated, but as yet does not meet general credit, The wishes however of most people among us seem to favor its truth; should it prove a fact, we must then begin a new score of wishing, which perhaps will be more liable to defeat, at least for a long time, viz That the French Nation may speedily come to its senses, and by quelling the frantic enthousiasm which has hither to frustrated all attempts toward a settled order of things, reassume a character which has so long been sacrifised at the shrine of Anarchy. Years however may elapse before this desirable end shall be attained, for when the blood of a whole nation is once thoroughly heated to a degree of fermentation, many powerfull purgatives must be administered to reduce it to its natural temperature. Liberty is to the mind, what Light is to the Eye— when too suddenly received, it destroys for a short time the very sense it was intended to restore. As the free exercise of Natural rights shall become more familiar to Frenchmen, they will be less bewildered by their novelty, & consequently more prepared for a Government of salutary laws.
Our National legislature has been more than a month convened—they have as yet entered upon no business of great moment— of course they are tolerably good humored as yet. A uniform system of Bankruptcy will probably be created this session, which seems to be the most important subject that will claim their attention; all the objects which hitherto excited anxiety have allready been embraced; it now remains to preserve pure & uncontaminated that system which has procured us National respectability. It appears from returns already received that the present VP—— has nearly two thirds of all the votes; NYork & Virginia are in much disgrace. I am happy to see so good a Representation from Massachusetts; you will undoubtedly stand very high [in po]int of Respectability & talents. Your County might better itself perhaps—tho Goodhue is a good Merchant—he does not shine as a statesman.
Present my love, &ca to all friends, and take a great share for yourself from
Thomas B Adams
